Citation Nr: 1438612	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable disability rating for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to December 1994.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2012, the Veteran testified in front of the undersigned Acting Veteran's Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claim file.  

The Board has reviewed the Veteran's Virtual VA file and has considered all relevant records contained therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable disability rating for his service connected bilateral shin splints.  After careful review of the record, the Board finds that further development is required.  

VA's duty to assist requires that VA obtain a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Also, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).  Similarly, when a claimant asserts that his condition is worse than when last rated, VA's duty to assist includes providing a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (April 7, 1995).

At the August 2012 hearing, the Veteran testified that his disability had worsened since his most recent VA examination of December 2009.  Considering the Veteran's allegations of worsening symptomatology and the fact that the most recent VA examination is nearly five years old, the Board finds that a new examination is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to ascertain the severity of his service-connected bilateral shin splints.  The claim file should be made available to the examiner along with any pertinent records located in the Veteran's Virtual VA electronic claims file.  The examiner must specifically state that a review of the claim file, both paper and electronic, was conducted.  The examiner must elicit a complete history of the disability and a thorough physical examination.  All pertinent findings should be clearly documented in the examination report.  The examination report must include a complete rationale for all opinions and conclusions reached.
 
2.  The RO/AMC should also undertake any other development it determines to be warranted.
 
3.  The RO/AMC should then adjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



